In re Curet, Leroy R.; — Plaintiff; Applying for Petition for Disability Inactive Status.
ORDER
Considering the motion filed by respondent, LeRoy R. Curet,
IT IS ORDERED that respondent be and he hereby is transferred to interim disability inactive status pursuant to Supreme Court Rule XIX, § 22(C), until further order of this court.
IT IS FURTHER ORDERED that a hearing shall be conducted before a hearing committee on an expedited basis and shall be confidential. The committee shall file its report and recommendation in accordance with Supreme Court Rule XIX, § 22(C)(2).
IT IS ORDERED that all disciplinary proceedings pending against respondent be stayed, until further order of this court.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately. •
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana